Citation Nr: 0909310	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
residuals of a right shin infection for the period from 
February 15, 2000 to May 27, 2008.   
 
2.  Entitlement to a rating higher than 10 percent for 
residuals of a right shin infection for the period since May 
28, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision that 
granted service connection and a noncompensable rating for 
residuals of a right shin infection, effective February 15, 
2000.  In November 2007, the Board remanded this appeal to 
schedule the Veteran for a Travel Board hearing at the RO.  
The Veteran testified at a Travel Board hearing at the RO in 
May 2008.  In November 2007, the Board remanded this appeal 
for further development.  

An October 2008 RO decision increased the rating for the 
Veteran's service-connected residuals of a right shin 
infection to 10 percent, effective May 28, 2004.  Since that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

In a January 2009 statement, the veteran appears to have 
raised the issue of entitlement to an effective date earlier 
than February 15, 2000, for service connection for residuals 
of a right shin infection.  That issue is not before the 
Board at this time and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  For the period from February 15, 2000 to May 27, 2008, 
the Veteran's residuals of a right shin infection was 
manifested by a 1 cm by 1.5 cm hypopigmented scar on the 
right shin that was tender and painful.  The scar was 
superficial and not deep and did not result in limitation of 
motion.  

2.  For the period since May 28, 2008, the Veteran's 
residuals of a right shin infection are manifested by a 1 cm 
by 1.5 cm (or 2.5 cm) oblong scar on the right shin that is 
tender and painful.  The scar is superficial and not deep and 
does not result in limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
right shin infection for the period from February 15, 2000 to 
May 27, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right shin infection for the period since May 
28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a February 2001 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
and in December 2003 and July 2008 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims for higher ratings, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter and the July 2008 letter (noted 
above) also advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  The case was last 
readjudicated in June 2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection for residuals of a 
right shin infection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Further, 
the Board finds it pertinent that at the May 2008 Board 
hearing, the Veteran essentially discussed the schedular 
criteria for higher ratings for his residuals of a right shin 
infection.  For example, the Veteran specifically indicated 
that his scar was tender and painful.  Therefore, a remand 
for additional notification regarding criteria with which the 
Veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private 
treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a maximum 10 percent rating 
is warranted for superficial poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A maximum 10 percent rating is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be rated based on limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were also amended effective August 30, 
2002 and again in October 2008.   The October 2008 revisions 
are applicable to application for benefits received by the VA 
on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case the veteran filed his 
claim in January 2000.  Therefore, only the pre-2002 and pre-
October 2008 versions of the schedular criteria are 
applicable.  

A June 2002 RO rating decision granted service connection and 
a noncompensable rating for residuals of a right shin 
infection, effective February 15, 2000 (the effective date of 
service connection).  An October 2008 RO decision increased 
the rating for the Veteran's service-connected residuals of a 
right shin infection to 10 percent, effective May 28, 2004 
(the date of the Veteran's substantive appeal).  

Thus, the Board must consider whether the Veteran is entitled 
to a compensable rating for the period from February 15, 2000 
to May 27, 2008, and a rating in excess of 10 percent for the 
period since May 28, 2004.  

I.  From February 15, 2000 to May 27, 2008

A June 2002 VA skin diseases examination report noted that 
the Veteran had a past medical history of an infection on his 
right foot.  He stated that it started while in the Army in 
1966 and that it became infected.  He was hospitalized for 
eight to ten days.  He reported that he was treated with 
antibiotics.  The Veteran indicated that three years after he 
left the service the area opened up and then it healed.  He 
stated that five years later, it opened up again, but that it 
had not opened up since that time.  It was noted that the 
Veteran was not on any medications currently.  He reported 
that from time to time he would feel pulsating in that area 
and that sometimes it would feel week in that spot.  

The examiner indicated that the Veteran had a hypopigmented 
area on his right shin that measured 1 cm by 1.5 cm.  The 
examiner stated that there were no signs of ulceration, 
exfoliation, or crusting.  It was noted that there were no 
associated systemic manifestations.  The examiner commented 
that there were no signs of infection on the Veteran's right 
leg, except for a hypopigmented area with a non-tender scar 
measuring 1 cm by 1.5 cm.  

In his May 28, 2004 substantive appeal, the Veteran reported 
that the examiner at the June 2002 VA skin diseases 
examination just looked at the "hole" in his shin area and 
that he did not touch it, take X-rays, or perform a magnetic 
resonance imaging (MRI) study.  The Veteran stated that his 
leg, especially in the area of the scar, pulsated and would 
sometimes have sharp pain.  He also reported that it would 
sometimes felt weak and that it would sometimes open up and 
bleed.  

The medical evidence supports a 10 percent rating for the 
Veteran's service-connected residuals of a right shin 
infection under Diagnostic Code 7804 of the old and new 
criteria for the period from February 15, 2000 to May 27, 
2008.  The June 2002 VA skin diseases examination report 
noted that the Veteran had a hypopigmented area on his right 
shin that measured 1 cm by 1.5 cm.  The Veteran specifically 
reported that from time to time he would feel pulsating in 
the area of the scar.  The examiner indicated, however, that 
the scar was non-tender.  In his May 28, 2004 substantive 
appeal, the Veteran also reported that he had sharp pain in 
the area of the scar and that it would pulsate.  He also 
stated that the examiner did not touch his scar.  

The Board observes that the RO assigned a 10 percent rating 
based on the Veteran's May 28, 2004 substantive appeal.  The 
Board cannot conclude that the Veteran's residuals of a right 
shin infection solely increased in severity on the specific 
date of a substantive appeal.  Therefore, the Board concludes 
that the Veteran was shown to have a tender or painful scar 
under Diagnostic Code 7804 of the old or new criteria during 
the period from February 15, 2000 to May 27, 2008.  The Board 
notes, however, that as Diagnostic Code 7804 does not provide 
for a rating higher than 10 percent, the veteran is not 
entitled to an increased rating under that diagnostic code 
under the old or new criteria.  

Additionally, the evidence does not satisfy the criteria for 
a 20 rating under the new criteria of 7801 for the period 
from February 15, 2000 to May 27, 2004, as the veteran has 
not been shown to have a deep scar and the area of the 
scarring does not exceed 12 square inches (77 sq. cm).  As 
noted above, the June 2002 VA skin diseases examination 
report noted that the veteran had a hypopigmented area on his 
right shin that measured 1 cm by 1.5 cm.  Further, there is 
no functional impairment as would warrant consideration of 
Diagnostic Code 7805 under either the old or new criteria.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period from February 15, 2000 to May 27, 2008, as the Board 
finds the veteran's residuals of a right shin infection have 
continuously been 10 percent disabling for that period.

Thus, a higher rating to 10 percent, and no more, is 
warranted for residuals of a right shin infection for the 
period from February 15, 2000 to May 27, 2000.  The Board has 
considered the benefit-of-the- doubt rule in making the 
current decision. 38 U.S.CA. § 5107(b).  

II.  Since May 28, 2004

An August 2006 private MRI report from Island Diagnostic 
Imaging Associates, as to the Veteran's right tibia and 
fibula, related an impression of diffuse soft tissue edema 
posteriorly.  It was reported that there was also mild 
subcutaneous edema noted anteriorly and no evidence of 
osteomyelitis.  

An April 2008 statement from D. E. Barkin, M.D., noted that 
the Veteran was seen with complaint including right pre-
tibial chronic pain related to past trauma and a scar many 
years ago.  It was reported that the Veteran also complained 
of right knee pain in the inner compartment that was related 
to arthritis.  Dr. Barkin indicated that an examination of 
the Veteran's right lower leg indicated that there was an 
area of fibrous tissue in the pre-tibial distal third related 
to a past injury.  Dr. Barkin stated that there was some scar 
formation in that area and that there were no signs of 
present infection.  Dr. Barkin indicated that the Veteran's 
skin was intact.  It was noted that examination of the 
Veteran's right knee confirmed that he had some inner 
compartment pain, patellofemoral crepitus, and pain with 
range of motion.  Dr. Barkin stated that the swelling was 
slight and that the Veteran's ligaments were stable to the 
varus and valgus stress test as well as the Drawer Test, 
Lachman's test, and rotary instability test.  The impression 
included right knee arthritis.  

A July 2008 VA skin diseases examination report noted that 
the Veteran had a past medical history of an infection on his 
right shin.  The Veteran reported that his main complaint 
currently was throbbing pain especially at night around the 
area of his scar.  The examiner indicated that the Veteran 
had a 1 cm by 2.5 cm oblong scar on his right shin.  The 
examiner stated that there was pain on examination.  The 
examiner reported that the scar was superficial and that 
there was no edema or keloid formation.  It was noted that 
the color of the scar was hypopigmented for 1 cm by 2.5 cm.  
The examiner indicated that there were no signs of limitation 
of motion secondary to the scar.  The diagnosis was a 1 cm by 
2.5 cm oblong scar.  A photograph was also taken and was 
attached to the examination report.  

A July 2008 VA orthopedic examination report noted that the 
Veteran's claims folder and service treatment records were 
comprehensively reviewed prior to the examination.  The 
examiner reviewed the Veteran's medical history including his 
service medical records in detail.  The Veteran reported that 
he was either in Vietnam or the Philippines in April 1969 and 
he awakened with a small bump on his right leg.  It was noted 
that he pointed to the scar on the distal portion of his leg 
on the anterior surface.  The Veteran stated that at the time 
of the original occurrence, he had a small bump that oozed.  
He reported that he was seen and treated with Penicillin 
injections and eventually returned to full duty from light 
duty.  

The Veteran reported that, presently, he had continued pain 
which he rated as a five to six out of ten.  He stated that, 
at times, it felt as if his right leg was going to snap.  He 
indicated that his right lower extremity would get tired 
after walking approximately five to six blocks.  It was noted 
that the Veteran described a throbbing sensation and a shock-
like sensation over the distal portion of the right leg.  The 
Veteran also reported that he had tenderness and 
hypersensitivity of the scar.  He stated that the scar felt 
warm.  The Veteran denied that he had any redness, swelling, 
or recent drainage.  He related that the last episode of 
drainage was in 1985 or 1986.  He indicated that his right 
lower extremity interfered with his sleep and the denied that 
he had any pain in the right ankle.  It was noted that the 
Veteran denied that he had any weakness, stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, or lack of endurance related to his right 
ankle.  

The Veteran described his right knee pain as a seven out of 
10.  He stated that the onset of the pain in the right knee 
was approximately ten years ago and he denied that he had any 
injury or trauma.  It was noted that the Veteran complained 
of right knee pain with bending and squatting as well as when 
going up an incline and walking.  The Veteran indicated that 
the pain was intermittent and reported that he had not had 
any surgical procedures on his right knee.  It was noted that 
the Veteran denied that he had any weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, or lack of endurance specifically related to 
his right knee.  The Veteran denied that he had lost any days 
of work due to his right lower extremity condition.  He 
stated that he was independent with activities of daily 
living.  He denied that he used any assistive devices such as 
canes, crutches, braces, or corrective shoes.  

The examiner reported that the Veteran had an irregular 
shaped 1 cm by 1.5 cm scar on the anterior surface of the 
distal right tibial region 6 cm above the ankle.  It was 
noted that the scar was non-erythematous, non-fluctuant, and 
non-draining.  The examiner stated that there was some 
tenderness to palpation of the distal tibia approximately 5 
cm above the superior margin of the scar.  The examiner 
stated that the Veteran's scar was fibrous, well healed, and 
mobile with minimal superficial defect.  As to the Veteran's 
right knee, the examiner indicated that there was a bilateral 
genu varus deformity and that no swelling or erythema was 
noted.  The examiner stated that there was patellofemoral 
crepitus noted on range of motion and that there was a 
patellofemoral grind.  It was reported that there was no 
gross instability and that the Veteran's right knee was 
stable to varus and valgus stress.  The examiner related that 
the anterior Drawer, Lachman's, and McMurray's tests were 
negative.  As to range of motion of the right knee, the 
examiner indicated that extension was to 0 degrees or neutral 
and that flexion was to 120 degrees.  The examiner stated 
that following three repetitions of flexion and extension to 
meet the DeLuca criteria, the Veteran's range of motion 
remained unchanged.  It was noted that there was no 
fatigability, lack of endurance, or gross incoordination.  

The examiner indicated that examination of the Veteran's 
right ankle showed no swelling, effusion, or erythema.  The 
examiner stated that there was no tenderness noted over the 
malleoli and that the anterior Drawer test was negative.  The 
examiner stated that no gross instability was noted.  As to 
range of motion of the Veteran's right ankle, the examiner 
indicated that dorsiflexion was from 0 to 10 degrees and that 
plantar flexion was from 0 to 35 degrees.  The examiner 
stated that following three repetitions of dorsiflexion and 
plantar flexion, the veteran's range4 of motion remained 
unchanged.  The examiner reported that no fatigability, lack 
of endurance, or incoordination was noted.  The examiner 
indicated that the neurovascular examination was intact.  It 
was noted that X-rays of the right tibia and fibula were 
unremarkable and that X-rays of the right knee demonstrated 
mild narrowing of the medial compartment.  

The diagnoses were mild degenerative changes of the medial 
compartment of the right knee; unremarkable examination of 
the right tibia and fibula; and well healed scar on the 
distal 1/3rd anterior right lower extremity.  The examiner 
commented that there was no separate musculoskeletal 
disability or pathology that was separate and distinct from 
the right shin scar and was the direct result of the 
Veteran's service-connected residuals of a right shin 
infection.  The examiner remarked that the medal compartment 
degenerative joint disease of the right knee was not the 
direct result of the service-connected residuals of a right 
leg infection. 

Based on the evidence, the Board finds that the Veteran's 
service-connected residuals of a right shin infection are no 
more than 10 percent disabling for the period since May 28, 
2004 under Diagnostic Codes 7803, 7804, or 7805 of either the 
old or new criteria.  The July 2008 VA skin diseases 
examination report and the July 2008 VA orthopedic 
examination report both indicated that the Veteran has a 
superficial scar that is tender and painful on examination as 
required for a 10 percent rating under Diagnostic Code 7804 
of either the old or new criteria.  The Board notes, however, 
that as Diagnostic Code 7804 of either the old or new 
criteria does not provide for a rating higher than 10 
percent, the Veteran is not entitled to an increased rating 
under that diagnostic code.  

In evaluating the applicability of other diagnostic codes 
that provide for disability ratings in excess of 10 percent, 
the Board finds that while there are diagnostic codes of the 
old or new criteria that do provide for higher ratings, none 
of those diagnostic codes are applicable in this case.  
Diagnostic Code 7801 of the new criteria provides for an 
increased rating of 20 percent where the scar covers an area 
exceeding 12 square inches (77 sq. cm), and is either deep or 
causes limitation of motion of the affected part.  The July 
2008 VA skin diseases examination report indicated that the 
veteran's scar measured 1 cm by 2.5 cm.  The July 2008 VA 
orthopedic examination reports both indicated that his scar 
measured 1 cm by 2.5 cm.  The examiner at the July 2008 VA 
skin diseases examination indicated that there were no signs 
of limitation of motion secondary to the scar.  The examiner 
at the July 2008 VA orthopedic examination commented that the 
Veteran's medal compartment degenerative joint disease of the 
right knee was not the direct result of the service-connected 
residuals of a right leg infection.  Accordingly, Diagnostic 
Code 7801 of the new criteria is not applicable.  Further, 
Diagnostic Code 7805 of the old or new criteria provides for 
higher ratings, but is based upon limitation of motion.  38 
C.F.R. § 4.118, DC 7805 (2007).  Therefore, this diagnostic 
code is also not for application.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period since May 28, 2004, as the Board finds that the 
veteran's residuals of a right shin infection have 
continuously been 10 percent disabling for that period.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for residuals of a right 
shin infection for the period since May 28, 2004, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)

ORDER

An initial higher rating of 10 percent is granted for 
residuals of a right shin infection for the period from 
February 15, 2000 to May 27, 2008, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

An initial rating higher than 10 percent for residuals of a 
right shin infection for the period since May 28, 2004, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


